Case 1:19-cv-01102-TFM-B Document 16 Filed 02/09/21 Page 1 of 1                     PageID #: 259




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 JASON TODD YOUNG,                               )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:19-cv-1102-TFM-B
                                                 )
 GEORGE BUSH, JR., et al.,                       )
                                                 )
        Defendants.                              )

                         MEMORANDUM OPINION AND ORDER

       On January 12, 2021, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed with prejudice as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B). No objections were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation of the Magistrate Judge is ADOPTED.

Accordingly, this action is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B),

as frivolous and for failure to state a claim on which relief may be granted.

       DONE and ORDERED this 9th day of February, 2021.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
